DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 07/09/2020. Claims 1-23 are pending and examined below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method of clinical sign detection, applicable to an imaging system having an RGB image sensor and a processing device, comprising: capturing an image of a patient or examinee by the RGB image sensor to generate an RGB image; and detecting clinical signs of the patient or examinee based on the RGB image by the processing device.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of capturing an image of a patient using an RGB image sensor is insignificant extra-solution activity (mere data gathering). 
The step of detecting clinical signs of the patient based on the RGB image is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician by looking at the image and determining medical diagnosis based off the observed image. 
Additionally the judicial exception is not integrated into a practical application because the additional element of a generic RGB image sensor for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process a generic RGB sensor for data collection are claimed. As noted previously, the addition of a generic RGB sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claim 1-18 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 19, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An imaging system comprising: an RGB image sensor, configured to capture an image of a patient or examinee to generate an RGB image; and a processing device, comprising: a memory, configured to store data; and a processor, configured to obtain the RGB image from the RGB image sensor and detect clinical signs of the patient or examinee based on the RGB image.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of capturing an image of a patient using an RGB image sensor is insignificant extra-solution activity (mere data gathering). 
The step of detecting clinical signs of the patient based on the RGB image is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician by looking at the image and determining medical diagnosis based off the observed image. 
Additionally the judicial exception is not integrated into a practical application because the additional element of processor and memory for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic RGB sensor for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a processor and memory and generic RGB image sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic RGB image sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 20-23 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and claims dependent thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 4, and claims dependent thereof, the claim reads to identifying and selecting a ROI using machine learning. Though Applicant recites the use of machine learning in paragraphs [0058]-[0074] of the Specification of US 20210007606 A1, the PGPub of the Instant Application, no particular steps are discussed in the Specification as to how the machine learning works or a specific algorithm to identify and select a ROI using machine learning. As such claim 4, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “

Regarding claim 15, and claims dependent thereof, the claim reads to using a calibration algorithm. Though Applicant recites the use of a calibration algorithm in paragraphs [0055] of the Specification of US 20210007606 A1, the PGPub of the Instant Application, no particular algorithm is discussed in the Specification. As such claim 15, and claims dependent thereof, fail to meet the 35 USC 112(a) written description requirement. (See MPEP 2161.01). 
Specifically, MPEP 2161.01 states “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. “

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190046099 A1 (hereinafter referred to as “Lee”).
Regarding claim 1, Lee teaches a method of clinical sign detection, applicable to an imaging system having an RGB image sensor and a processing device (abstract; paragraph [0006]-[0007], [0024], [0038]), comprising:
capturing an image of a patient or examinee by the RGB image sensor to generate an RGB image (paragraph [0006]-[0007], [0024], [0038]); and
detecting clinical signs of the patient or examinee based on the RGB image by the processing device (can detect hemoglobin concentration; paragraphs [0006]-[0007]).
Regarding claim 2, Lee teaches wherein after the step of generating the RGB image, the method further comprises:
setting the RGB image in each RGB channel as inputs for detecting the clinical signs of the patient or examinee (paragraph [0006]-[0007], [0024], [0037]-[0038]).
Regarding claim 3, Lee teaches wherein after the step of generating the RGB image, the method further comprises:
extracting melanin components and hemoglobin components from the RGB image to generate a melanin image and a hemoglobin image (paragraph [0006]-[0007], [0024], [0026], [0037]-[0038], [0066]);
setting the RGB image in each RGB channel, the melanin image, and the hemoglobin image as inputs for detecting the clinical signs of the patient or examinee (paragraph [0006]-[0007], [0024], [0026], [0037]-[0038], [0066]).
Regarding claim 18, Lee, in view of Levenson, teaches wherein the RGB image is an HEENT image or any other body parts' image (as shown in Figure 3).
Regarding claim 19, Lee teaches an imaging system (abstract) comprising:
an RGB image sensor, configured to capture an image of a patient or examinee to generate an RGB image (abstract; paragraph [0006]-[0007], [0024], [0038]); and
a processing device (paragraph [0023]), comprising:
a memory, configured to store data (paragraph [0023]); and
a processor, configured to obtain the RGB image from the RGB image sensor and detect clinical signs of the patient or examinee based on the RGB image (can detect hemoglobin concentration; paragraphs [0006]-[0007]).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of US 20090226059 A1 (hereinafter referred to as “Levenson”).
Regarding claim 4, Lee teaches selecting a region of interest (paragraph [0037]), but does not explicitly teach 
locating at least one key region of interest (ROI) from the RGB image based on a deep learning neural network based (DNN-based) localization algorithm;
determining at least one abnormal ROI from the RGB image based on a DNN-based classification algorithm; and
identifying the clinical signs based on at least one of the key ROI and the abnormal ROI.
However, Levenson teaches locating at least one key region of interest (ROI) from the RGB image based on a deep learning neural network based (DNN-based) localization algorithm (paragraph [0105]);
determining at least one abnormal ROI from the RGB image based on a DNN-based classification algorithm (paragraph [0105]); and
identifying the clinical signs based on at least one of the key ROI and the abnormal ROI (paragraph [0105]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to use a neural network to detect abnormal regions, as taught by Levenson, because doing so produces a computer based system to identify abnormal regions.
Regarding claim 5, Lee, in view of Levenson, teaches feeding the at least one key ROI to a machine learning classifier to produce a predicted outcome of the patient or examinee (paragraphs [0104]-[0109]; as taught by Levenson).
Regarding claim 6, Lee, in view of Levenson, teaches further comprises:
feeding the at least one key ROI to a machine learning classifier to produce a recommended examination for the patient or examinee (paragraphs [0104]-[0109]; as taught by Levenson).

Claim(s) 9-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 and 19 above, and further in view of US 20160206216 A1 (hereinafter referred to as “Kirenko”).
Regarding claim 9, Lee does not explicitly teach wherein the imaging system further comprises a thermal image sensor, and wherein the method further comprises:
capturing an image of the patient or examinee by the thermal image sensor to generate a thermal image.
However, Kirenko teaches an RGB sensor and a thermal image sensor (paragraph [0062]), and wherein the method further comprises:
capturing an image of the patient or examinee by the thermal image sensor to generate a thermal image (paragraph [0062]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a thermal sensor, as taught by Kirenko, because doing so provides further sensor data for accurately determining physiological parameters.
Regarding claim 10, Lee, in view of Kirenko, teaches wherein after the step of generating the RGB image, the method further comprises:
setting the RGB image in each RGB channel and the thermal image as inputs for detecting the clinical signs of the patient or examinee (paragraph [0062]; as taught by Kirenko).
Regarding claim 20, Lee does not explicitly teach further comprises:
a thermal image sensor, configured to capture an image of the patient or examinee to generate a thermal image for detecting the clinical signs.
However, Kirenko teaches an RGB sensor and a thermal image sensor (paragraph [0062]); and configured to capture an image of the patient or examinee to generate a thermal image for detecting the clinical signs. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a thermal sensor, as taught by Kirenko, because doing so provides further sensor data for accurately determining physiological parameters.

Claim(s) 11-14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 and 19 above, and further in view of US 20160157725 A1 (hereinafter referred to as “Munoz”).
Regarding claim 11, Lee does not explicitly teach wherein the imaging system further comprises a hyperspectral image sensor, and wherein the method further comprises:
capturing an image of the patient or examinee by the hyperspectral image sensor to generate a hyperspectral image.
However, Munoz teaches the imaging system further comprises a hyperspectral image sensor (paragraphs [0024], [0034]), and wherein the method further comprises:
Capturing an image of the patient or examinee by the hyperspectral image sensor to generate a hyperspectral image (paragraphs [0024], [0034]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a hyperspectral image sensor, as taught by Munoz, because doing so provides further sensor data for accurately determining physiological parameters.
Regarding claim 12, Lee, in view of Munoz, teaches wherein after the step of generating the RGB image (paragraphs [0024], [0034], [0067], [0109]; as taught by Munoz), the method further comprises:
extracting a melanin volume fraction, total hemoglobin volume fractions, and oxygen saturation from the hyperspectral image to generate the melanin image, the oxygen image, and the blood image (paragraphs [0024], [0034], [0067], [0109]; as taught by Munoz);
setting the RGB image in each RGB channel, the melanin image, the oxygen image, and the blood image as inputs for detecting the clinical signs of the patient or examinee (paragraphs [0024], [0034], [0067], [0109]; as taught by Munoz).
Regarding claim 13, Lee does not explicitly teach wherein the imaging system further comprises a thermal image sensor and a hyperspectral image sensor, and wherein the method further comprises:
capturing images of the patient or examinee by the thermal image sensor and the hyperspectral image sensor to respectively generate a thermal image and a hyperspectral image.
However, Munoz teaches the imaging system further comprises a thermal image sensor and a hyperspectral image sensor (paragraphs [0020], [0024], [0034], [0067], [0090], [0109]; as taught by Munoz), and wherein the method further comprises:
capturing images of the patient or examinee by the thermal image sensor and the hyperspectral image sensor to respectively generate a thermal image and a hyperspectral image (paragraphs [0020], [0024], [0034], [0067], [0090], [0109]; as taught by Munoz). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a hyperspectral image sensor and thermal sensor, as taught by Munoz, because doing so provides further sensor data for accurately determining physiological parameters.
Regarding claim 14, Lee, in view of Munoz, teaches wherein after the step of generating the RGB image, the method further comprises:
extracting a quantification of melanin, oxygen saturation, and blood/total hemoglobin from the hyperspectral image to generate the melanin image, the oxygen image, and the blood image (paragraphs [0020], [0024], [0034], [0067], [0090], [0109]; as taught by Munoz);
setting the RGB image in each RGB channel, the thermal image, the melanin image, the oxygen image, and the blood image as inputs for detecting the clinical signs of the patient or examinee (paragraphs [0020], [0024], [0034], [0067], [0090], [0109]; as taught by Munoz).
Regarding clam 21, Lee does not explicitly teach further comprises:
a hyperspectral image sensor, configured to capture an image of the patient or examinee to generate a hyperspectral image for detecting the clinical signs.
However, Munoz teaches a hyperspectral image sensor, configured to capture an image of the patient or examinee to generate a hyperspectral image for detecting the clinical signs (paragraphs [0024], [0034]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a hyperspectral image sensor, as taught by Munoz, because doing so provides further sensor data for accurately determining physiological parameters.


Claim(s) 15-16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 and 19 above, and further in view of US 20140221847 A1 (hereinafter referred to as “Dubielczyk”).
Regarding claim 15, Lee does not explicitly teach the imaging system comprising a light source and color checker.
However, Dubielczyk teaches wherein the imaging system further comprises a light source (7; paragraph [0052]-[0056]; Figure 1) and a color checker (11; paragraph [0052]-[0056]; Figure 1), and wherein the step of capturing the image of the patient or examinee by the RGB image sensor to generate an RGB image further comprises:
controlling the light source (paragraph [0052]-[0056]; Figure 1);
capturing an image of the patient or examinee and the color checker by the RGB image sensor (paragraph [0052]-[0056]; Figure 1); and
applying a color calibration algorithm on the captured image of the patient or examinee and the color checker to generate the RGB image (paragraphs [0064]-[0065]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a light source and color checker, because doing so allows the imaging system to be calibrated.
Regarding claim 16, Lee, in view of Dubielczyk, teaches wherein the color checker with a predetermined size is used as a relative reference to determine a size of at least one region of interest (ROI) in the captured image (paragraph [0052]-[0056], [0064]-[0065]; as taught by Dubielczyk).
Regarding claim 22, Lee does not teach further comprises:
a light source, controllable during image capturing; and
a color checker, wherein the RGB image sensor captures an image of the patient or examinee and the color checker, and the processing device applies a color calibration algorithm on the captured image to generate the RGB image.
However, Dubielczyk teaches a light source, controllable during image capturing (7; paragraph [0052]-[0056]; Figure 1); and
a color checker, wherein the RGB image sensor captures an image of the patient or examinee and the color checker, and the processing device applies a color calibration algorithm on the captured image to generate the RGB image (11; paragraph [0052]-[0056], [0064]-[0065]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a light source and color checker, because doing so allows the imaging system to be calibrated.


Claim(s) 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 and 19 above, and further in view of US 20190213309 A1 (hereinafter referred to as “Morestin”).
Regarding claim 17, Lee does not explicitly teach wherein the imaging system further comprises a distance sensor, and wherein before the step of capturing the image of the patient or examinee by the RGB image sensor, the method further comprises:
suggesting an optimal distance between the RGB sensor and the patient or examinee by the distance sensor.
Morestin teaches wherein the imaging system further comprises a distance sensor, and wherein before the step of capturing the image of the patient or examinee by the RGB image sensor (paragraph [0083]), the method further comprises:
suggesting an optimal distance between the RGB sensor and the patient or examinee by the distance sensor (paragraph [0083]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a distance sensor, as taught by Morestin, because doing so allows the user to know the sensor is at a distance to accurately receive sensor data.
Regarding claims 23, Lee does not explicitly teach further comprises:
a distance sensor, configured to measure a distance between the RGB sensor and the patient or examinee and suggest an optimal distance between the RGB sensor and the patient or examinee.
However, Morestin teaches a distance sensor, configured to measure a distance between the RGB sensor and the patient or examinee and suggest an optimal distance between the RGB sensor and the patient or examinee (paragraph [0083]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, to have a distance sensor, as taught by Morestin, because doing so allows the user to know the sensor is at a distance to accurately receive sensor data.



Conclusion
Claims 7 and 8 are rejected under 35 USC 101 and 112(a); however, provides limitations in combination with the claims upon which it depends that is not found in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792